Citation Nr: 1532459	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-37 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent before October 23, 2008, and an initial rating in excess of 30 percent thereafter for residuals, status post excision of basal cell carcinoma of nose, reconstruction with full thickness skin graft from left melolabial fold (skin cancer).  


REPRESENTATION

The Veteran represented by:  Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel
INTRODUCTION


The Veteran served on active duty from July 1942 to July 1948 and from April 1951 to November 1951.  He served in the Pacific Theatre in World War II, including the Marshall Islands, New Guinea, Guam, Peleliu, and Leyte Gulf.  He also served at the site of Operation Crossroads nuclear weapons testing at the Bikini Atoll.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Boston, Massachusetts, currently has jurisdiction of the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of a higher rating for skin cancer is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is manifested at worst by Level II hearing loss in the right ear, and by Level III hearing loss in the left ear.

2.  The current 10 percent rating for tinnitus is the maximum schedular rating for tinnitus, whether tinnitus is perceived in one ear or each ear.






CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

2.  There is no legal basis for the assignment of a rating higher than 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the initial rating assignment does not trigger additional notice obligation under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  The August 2010 statement of the case (SOC) under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating the disabilities at issue and included a description of the rating formulas for the current evaluations and for all other higher evaluations.  The Veteran was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disabilities at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records, and afforded the Veteran VA examinations in April 2009, May 2010, and April 2015.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  The Court has held that a VA examination addressing hearing loss must also address the functional effects of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the April 2009 audiologist noted that the Veteran's hearing loss challenged his ability to hear speech clearly and that the Veteran has to have the TV load and telephone conversations were difficult.  The May 2010 audiologist indicated that the Veteran's hearing loss affected the Veterans ability to hear speech in day-to-day conversation.  The April 2015 VA audiologist noted that the functional impact of the Veteran's hearing loss was that he had to ask for words to be repeated often.  Accordingly, the examination reports complied with the requirements set forth in Martinak and are adequate for rating purposes. Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board notes that the Veteran's testing was tested at VA in October 2009, but the results have not been included in the file. The note includes the audiologist's interpretation.  Furthermore, as there were VA examinations both shortly before and shortly after the October 2009 test and, as discussed below, both result in a noncompensable rating, the Board has determined that there is no prejudice to the Veteran that the results are not available for review, because there is no basis for a compensable rating both before and after the October 2009 test, and therefore no remand is necessary to obtain the results.  

General Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.  Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based upon a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns), which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Where there is an exceptional pattern of hearing impairment as defined in 38 C.F.R. § 4.86, the rating may be based solely on puretone threshold testing (using Table VIa).  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).
The Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  At all relevant times, the bilateral hearing loss has been evaluated as noncompensable.

The Veteran underwent a VA audiological examination in April 2009.  The Veteran reported his hearing loss challenges his ability to hear speech clearly.  He also has to have the TV sound loud and telephone conversations were difficult.  He has had persistent tinnitus bilaterally.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
55
50
		LEFT
35
30
40
50
50

The pure tone averages were 44 decibels for the right ear and 43 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in both ears. 

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's audiological test results did not demonstrate a puretone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in his right or left ear.  As such, evaluation under 38 C.F.R. § 4.86(a) is not warranted.

Additionally, with respect to exceptional patterns of hearing loss, although the results demonstrates puretone thresholds of 30 decibels or less at 1000 Hertz, bilaterally, the evidence did not show puretone thresholds of 70 decibels or more at 2000 Hertz in either ear.  Thus, the Veteran is not entitled to additional consideration under C.F.R. § 4.86(b) for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss.

Applying the April 2009 audiometric results to the Rating Schedule reveals numeric designations of Level I for his right ear and Level I for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.

The Veteran underwent a VA audiological examination in May 2010.  The Veteran reported he cannot hear clearly in many situations and his hearing loss resulted in a functional inability to always hear speech in day-to-day conversation.  Pure tone thresholds, in decibels, were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
45
50
45
		LEFT
20
40
40
45
60

The pure tone averages were 44 decibels for the right ear and 46 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear. 

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's audiological test results did not demonstrate a puretone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in his right or left ear.  As such, evaluation under 38 C.F.R. § 4.86(a) is not warranted.

Additionally, with respect to exceptional patterns of hearing loss, the results do not show puretone thresholds of 30 decibels or less at 1000 Hertz or puretone thresholds of 70 decibels or more at 2000 Hertz in either ear.  Thus, the Veteran is not entitled to additional consideration under C.F.R. § 4.86(b) for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss

Applying the May 2010 audiometric results to the Rating Schedule reveals numeric designations of Level II for his right ear and Level III for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.

The Veteran was provided a third VA examination in April 2015.  The Veteran's functional impact is that his hearing loss required him to ask for repetition a lot.  Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
50
55
		LEFT
20
40
40
50
60


The pure tone averages were 46 decibels for the right ear and 48 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 78 percent in the left ear. 

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  The Veteran's audiological test results did not demonstrate a puretone threshold of 55 decibels or more in all four frequencies (1000, 2000, 3000, and 4000 Hertz) in his right or left ear.  As such, evaluation under 38 C.F.R. § 4.86(a) is not warranted.

Additionally, with respect to exceptional patterns of hearing loss, although the evidence of record demonstrated puretone thresholds of 30 decibels or less at 1000 Hertz in the right ear, the evidence did not show puretone thresholds of 70 decibels or more at 2000 Hertz in either ear.  Thus, the Veteran is not entitled to additional consideration under C.F.R. § 4.86(b) for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss

Applying the April 2015 audiometric results to the Rating Schedule reveals numeric designations of Level I for his right ear and Level III for his left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a noncompensable rating for bilateral hearing loss.

The Board acknowledges the Veteran's contentions regarding impact of his hearing loss on his daily activities, and VA's obligation to resolve all reasonable doubt in the Veteran's favor.  As noted previously, however, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluations to assign.  Lendenmann v. Principi, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  The RO and the Board are bound by applicable laws, and regulations promulgated by the VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  Consideration of factors wholly outside the schedular rating criteria would constitute error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

As the assigned noncompensable evaluation reflects the actual degree of impairment shown since the date of the grant of service connection for the Veteran's bilateral hearing loss, there is no basis for staged ratings for this claim. 

As the preponderance of the evidence is against a compensable rating for bilateral hearing loss, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Claim for a Rating Higher than 10 Percent for Tinnitus

In the June 2009 rating decision on appeal, the RO granted service connection for tinnitus and assigned a 10 percent rating under 38 C.F.R. § 4.87, Diagnostic Code 6260. 

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent rating is assigned for tinnitus, whether tinnitus is perceived as being in one ear or each ear or in the head.  38 C.F.R. § 4.8, Diagnostic Code 6260, note 2. 

In Smith v. Nicholson, 451 F. 3d 1344, 1350-51 (Fed. Cir. 2006), the Federal Circuit affirmed VA's long-standing interpretation of DC 6260 that only a single 10 percent rating for tinnitus is assignable, whether or not the tinnitus is perceived unilaterally or bilaterally. 

In light of the foregoing, the Board concludes that the initial rating of 10 percent for tinnitus is the maximum rating assignable under Diagnostic Code 6260, whether or not tinnitus is perceived in each ear.  Stated another way, the Veteran is not entitled to any higher rating for his tinnitus disability.  As the disposition of the claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  In this case, the Veteran reported decreased hearing acuity causing communication problems.  The Veteran received audiological examinations that appropriately measured the Veteran's hearing loss levels, both as indicated by audiometric testing at specified levels, and as measured by speech recognition test scores.  The speech recognition testing is schedular rating criteria recognition of an inability to hear some words in normal conversation.  Stated another way, the schedular criteria recognizes the communication difficulties that arise with hearing loss.  In a similar manner, the puretone threshold scores recognizes that hearing loss means a Veteran may not hear certain sounds at times, for example, sirens.  A disability rating is intended to compensate for average impairment in earning capacity resulting from a service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  The degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is hearing loss resulting in communication difficulties, which is contemplated by the Rating Schedule under Diagnostic Code 6100 and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.  The Veteran has not asserted and the Board has not found any reason to doubt the accuracy of the audiological examinations.  Additionally, the findings appropriately apply to the criteria set forth in the Rating Schedule.  As the Veteran's hearing loss was appropriately measured and applied, the Board finds that the Rating Schedule contemplates all aspects of his disability, and referral for extraschedular consideration is not warranted for the Veteran's increased rating claim for bilateral hearing loss.  In the absence of exceptional factors associated with the Veteran's bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.   Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Total Disability Based Upon Individual Unemployability (TDIU)

The Veteran, at all relevant times, has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.

ORDER

Entitlement to a compensable rating for a bilateral hearing loss disability is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.

REMAND

The Veteran filed a claim for an increased rating for his service connected skin cancer disability and in an October 2008 ratings decision, the RO continued the rating previously assigned of 10%.  The Veteran expressed disagreement and believed his skin cancer disability warranted a 30 percent rating.  The RO acknowledged the notice of disagreement and provided the Veteran with another VA examination.  After the VA examination, in a June 2009 ratings decision, the RO increased the rating for residuals of the skin cancer disability from 10 percent to 30 percent, effective October 23, 2008, the date new criteria for scar disabilities of the skin became effective.  The RO apparently considered this satisfied the Veteran's appeal and a grant of the benefit he sought.  The Veteran, however, never expressed satisfaction of the new rating, such as withdrawing the appeal he had initiated in November 2008.  The Veteran, therefore, has been deemed to have continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Because the RO has not issued a statement of the case addressing the claim, the Board is required to remand the claim.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case on the claim for a higher rating as denied in an October 2008 rating decision. If the benefit remains denied, inform the Veteran that  in order to perfect an appeal of the claim, the Veteran must still timely file a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


